                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                     Case No.18-cv-04071-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER GRANTING JOINT
                                                 v.                                         STIPULATION AND REQUEST TO
                                  10
                                                                                            FOREGO THE JOINT SITE
                                  11     LOUIS KOVACS, et al.,                              INSPECTION; REQUIRING JOINT
                                                                                            STATUS REPORT
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                                                                            Re: Dkt. No. 29
                                  13

                                  14          On February 4, 2019, the parties filed a joint stipulation and request to forego the joint site
                                  15   inspection required under General Order 56, in which they represented that they have reached an
                                  16   agreement regarding remediation of the alleged barriers to access at the property at issue. Dkt.
                                  17   No. 29. Based on that representation, the Court finds good cause has been shown for relief from
                                  18   the site inspection requirement and grants the stipulated request.
                                  19          The parties shall file a joint status report updating the Court on the progress of settlement
                                  20   discussions and the status of a final settlement agreement by February 19, 2019.
                                  21          IT IS SO ORDERED.
                                  22   Dated: February 5, 2019
                                  23

                                  24
                                                                                                     VIRGINIA K. DEMARCHI
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
